  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)
                                                              Order Filed on July 21, 2021
                                                              by Clerk,
  Roger Chavez, Esq. (RC4040)                                 U.S. Bankruptcy Court
  The National Newark Building                                District of New Jersey
  744 Broad Street, Suite 1600
  Newark, NJ 07102
  (973) 735-0530
  Attorney for Debtor, JALVIS A. SOSA

  In Re:                                                 Case No.: 18-16360/SLM

  JALVIS A. SOSA,                                        Chapter 13

                                                         Hearing Date: July 14, 2021
  Debtor.
                                                         Judge: Stacey L. Meisel

                          RETROACTIVELY AUTHORIZING
                        v
     NUNC PRO TUNC ORDER APPROVING THE SUBORDINATE MORTGAGE
      AGREEMENT BETWEEN THE DEBTOR AND QUICKEN LOANS, LLC




       The relief set forth on the following page is hereby ORDERED.




DATED: July 21, 2021
Page 2 of 2
Debtor:           JALVIS A. SOSA
                                          Retroactively Authorizing
Chapter 13 |      Case No. 18-16360/SLM v
Caption of Order: NUNC PRO TUNC ORDER APPROVING THE SUBORDINATE
                  MORTGAGE AGREEMENT BETWEEN THE DEBTOR AND
                  QUICKEN LOANS, LLC

        This matter having being opened to the Court by Roger Chavez, as counsel for Debtor,

Jalvis A. Sosa, upon the filing of the Debtors’ Motion for a Nunc Pro Tunc Order Approving the

Subordinate Mortgage Agreement entered between Debtor and Quicken Loans, LLC; and copies

of said Motion having been served upon the Office of the U.S. Trustee, the Chapter 13 Standing

Trustee, Secretary of Housing and Urban Development, Quicken Loans, LLC, its attorneys and

noticed parties; and upon consideration of the Certification of Debtor in Support of his Motion;

and it appearing that the relief requested in the Debtor’s Motion is warranted:

                                 Debtor is retroactively authorized to enter the
                              v
        IT IS ORDERED that the subordinate mortgage agreement (as fully incorporated as Exhibit

A to Debtor’s Certification in Support of his Motion), dated May 7, 2021, between the Debtor and

Quicken Loans, LLC .is hereby approved on a nunc pro tunc basis.



        IT IS ORDERED that Quicken Loans, LLC, shall record the instrument containing the terms

of the subordinate mortgage agreement with the Office of the Essex County Register.



        IT IS SO ORDERED, ADJUDGED AND DECREED.




                                                 2
